 
[logo.jpg]
   
  Colfax Corporation
 
8730 Stony Point Parkway
 
Suite 150
 
Richmond, VA  23235
 
USA
 
Tel:  (804) 560-4070
October 8, 2010
Fax:  (804) 560-4076
 
www.colfaxcorp.com



Mr. G. Scott Faison
Chief Financial Officer
Colfax Corporation
14215 Hickory Oaks Lane
Ashland, Virginia 23005


Dear Scott,


On behalf of the Board of Directors of Colfax Corporation (the “Company”), I
agree that your employment is terminating pursuant to the Section 1.1(c) of the
employment agreement between you and the Company dated as of April 29, 2008.  In
that connection, you will be terminating your employment at the beginning of
business on October 18, 2010.  Immediately following your termination date of
October 18, 2010 (the “Termination Date”), you will be retained as a financial
advisor to the Company on a monthly consulting basis.  This letter agreement
(the “Letter Agreement”) sets forth the terms and conditions of your engagement
as a financial advisor.


1)
Term



The term of your engagement as a financial advisor shall begin immediately
following the Termination Date and continue through February 28, 2011 or, if
later, the filing of the Company’s Annual Report on Form 10-K for the period
ending December 31, 2010 (the “Term”).  This agreement can be terminated in
accordance with Section 6, below, by the Company should you fail to perform the
services provided for under the Letter Agreement or breach the terms of the
Employment Agreement dated April 29, 2008.  This agreement can be terminated by
you should the Company fail to perform its obligations under the Letter
Agreement or breach the terms of the Employment Agreement.


[ex10-2footer.jpg]

 

--------------------------------------------------------------------------------

 

2)
Duties



During the Term, you will provide assistance to the Company as needed and
requested in connection with financial advice, counsel, information, transition
and compliance matters, including, but not limited to providing assistance in
the preparation and implementation of the 2011 budget and accounting for the
costs and liabilities associated with asbestos litigation.  In this connection,
you agree to reasonably cooperate in the preparation of all Company Securities
and Exchange Commission filings through the filing of the Form 10-K for the year
ending December 31, 2010, including the provision of any internal certifications
that the Company may reasonably request relating to the Company’s internal
controls, results of operations and financial condition for the periods prior to
the Termination Date, in a form similar to the certification attached hereto as
Exhibit A.  You will report to the Company’s Chief Financial Office.  You may
also report to other members of senior management as the Chief Executive Officer
may designate from time to time.  You are not required to perform your duties at
any specific location but are generally expected to perform services at the
Company’s headquarters.  You will retain your current laptop computer and
cellphone, for use in connection with providing the services hereunder, and will
be provided with access to the Colfax e-mail system, with appropriate security
and provision for indicating in e-mail communications that you are an
independent contractor, to the extent reasonable and convenient for the
provision of your services hereunder.


3)
Compensation



You will be paid on an hourly rate of $275.00 during the Term of this Letter
Agreement, no less frequently than monthly, and will be required to provide a
statement of the hours you worked, the matter on which you worked and a brief
description of the work performed.  Whether you work the hours or not, you will
be paid for a minimum of 104 hours per month for the Term of the Letter
Agreement.  Further as agreed to, your personal goals score for 2010 MIP bonus
calculation will be a 1.0.


4)
Equity Grants



The actions of this Section 4 will become effective on November 15, 2010.  The
deferred delivery of all remaining 2001 Phantom Stock shares of Company common
stock (12,483 shares) will be accelerated and delivered to you on or about
November 15, 2010.  Vesting will be accelerated for 15,401 stock options from
your 2009 stock option grants and for 9,670 stock options from your 2010 stock
option grants.  The post-termination of employment exercise period for all
vested stock options that you hold on the November 15, 2010 will be extended to
two years from November 15, 2010 but, in no event beyond the remaining term of
the stock option.

 
[ex10-3footer.jpg]

 

--------------------------------------------------------------------------------

 

5)
Independent Contractor



At all times during the term of this Letter Agreement and while performing
Services hereunder, you are and will remain an independent contractor in its
relationship to the Company.  As such, the Company shall not be responsible for
withholding taxes with respect to any compensation paid to you
hereunder.  Additionally, you shall have no claim against the Company hereunder
for vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind, provided, however, that this in no way limits
your entitlement to certain severance, retirement and welfare benefits pursuant
to the terms of the Employment Agreement or otherwise as a terminated
employee.  You acknowledge and agree that the Company will not deduct income,
Social Security or other taxes on any payments made to you hereunder.  You
further agree that it is solely your responsible for the payment of any such
taxes due to the proper taxing authorities.  You shall indemnify, defend and
hold the Company harmless for any assessments of such taxes, including any
interest and penalties, imposed upon the Company by reason of your failure to
pay such taxes.  The Company agrees to indemnify you pursuant to the same terms
as the indemnification policy of the Company that was applicable to you prior to
your Termination Date as if the services you provide pursuant to this Letter
Agreement were being provided by you as an employee.  You warrant that the
services provided pursuant to this Letter Agreement will be performed in a
professional and workmanlike manner, and the Company agrees that you will have
no liability to the Company arising out of the services provided pursuant to
this Letter Agreement except in the case of your willful misconduct or gross
negligence.


6)
Early Termination



The Company may terminate your services hereunder should you fail to perform the
services provided for under the Letter Agreement or you breach the terms of the
Employment Agreement.  Such termination shall be made by written notice
delivered to you effective as stated in such notice but no earlier than 15 days
following the date of the notice.   You will not be deemed to have failed to
perform the services provided for under the Letter Agreement or breached the
terms of the Employment Agreement if such failure or breach can be remedied and
is remedied within 15 calendar days after written demand for substantial
performance or cure of the breach is delivered by the Company which specifically
identifies the manner in which the Company believes that you have not
substantially performed your duties or have breached the Employment Agreement.


7)
Successors and Assigns



This Agreement cannot be assigned by the Company, other than in connection with
a merger, acquisition or other similar corporate transaction, without your
consent.  This Agreement shall be binding upon and shall inure to your benefit
and the benefits of your heirs, executors, administrators and beneficiaries, and
shall be binding upon and inure to the benefit of the Company and its successors
and assigns.


8)
Governing Law



This Agreement is governed by and is to be construed, administered, and enforced
in accordance with the laws of the Commonwealth of Virginia without regard to
conflicts of law principles.


The Company very much appreciates your willingness to work as the role of
financial advisor.  Please sign a copy of this Letter Agreement to indicate your
agreement to the terms and conditions set forth above.


[ex10-3footer.jpg]

 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
/s/ Clay H. Kiefaber
Clay H. Kiefaber
President and Chief Executive Officer



AGREED AND ACCEPTED as of the date indicated below:


/s/ G. Scott Faison
G. Scott Faison



October 11, 2010
Date



[ex10-3footer.jpg]

 

--------------------------------------------------------------------------------

 


EXHIBIT A


CERTIFICATION


I hereby certify that I have read the [Annual Report on Form 10-K][Quarterly
Report on Form 10-Q] and that no facts have come to my attention that cause me
to believe that the Chief Financial Officer of Colfax Corporation should not
sign the certifications required under Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002.


Dated:
    
         
G. Scott Faison



[ex10-3footer.jpg]


 

--------------------------------------------------------------------------------

 